           Case 3:19-cv-05201-BHS-TLF Document 20 Filed 06/25/20 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     WILLIAM ENRIGHT,                                 CASE NO. C19-5201 BHS-TLF
 8
                             Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   STATE OF WASHINGTON,

11                           Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 16, and

15   Plaintiff William Enright’s (“Enright”) objections to the R&R, Dkt. 17.

16          On April 23, 2020, Judge Fricke issued the R&R recommending that the Court

17   grant Defendant State of Washington’s (“the State”) motion to dismiss. Dkt. 16. On

18   May 14, 2020, Enright filed objections. Dkt. 17. On May 28, 2020, the State responded.

19   Dkt. 18. On June 15, 2020, Enright replied. Dkt. 19.

20          The district judge must determine de novo any part of the magistrate judge’s

21   disposition that has been properly objected to. The district judge may accept, reject, or

22


     ORDER - 1
           Case 3:19-cv-05201-BHS-TLF Document 20 Filed 06/25/20 Page 2 of 2



 1   modify the recommended disposition; receive further evidence; or return the matter to the

 2   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 3          In this case, Enright fails to specifically object to the merits of the R&R. Instead,

 4   he concedes that his remaining claim may be moot because the State has secured a

 5   Catholic sponsor to provide services at the Special Commitment Center. Dkt. 17 at 1.

 6   Regardless, the Court agrees with Judge Fricke that the State is not a proper defendant for

 7   Enright’s civil rights claim and that Enright should be granted leave to amend his

 8   complaint. The Court also agrees that Enright’s claim for past-due sanctions is frivolous

 9   and should be dismissed with prejudice. Therefore, the Court having considered the

10   R&R, Enright’s objections, and the remaining record, does hereby find and order as

11   follows:

12          (1)    The R&R is ADOPTED;

13          (2)    The State’s motion to dismiss is GRANTED;

14          (3)    Enright shall file an amended complaint as set forth in the R&R no later

15                 than July 10, 2020; and

16          (4)    Failure to timely file an amended complaint or otherwise respond may

17                 result in dismissal of his remaining claims without prejudice.

18          Dated this 25th day of June, 2020.

19

20

21
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

22


     ORDER - 2
